Citation Nr: 0913068	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-38 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUES

1.  Entitlement to an increased rating for cardiomyopathy 
with arteriosclerotic heart disease, rated 30 percent, prior 
to January 31, 2008.  

2.  Entitlement to an increased rating for cardiomyopathy 
with arteriosclerotic heart disease, rated 60 percent, 
beginning January 31, 2008.  

3.  Entitlement to a compensable rating for erectile 
dysfunction.  



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The Veteran retired in May 1999 after 20 years' active 
service.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire.  


FINDINGS OF FACT

1.  The Veteran's service-connected cardiomyopathy with 
arteriosclerotic heart disease has been essentially 
asymptomatic, with no episodes of congestive heart failure, 
but with workload estimated at between 7 and 10 METs and left 
ventricular ejection fraction of 50 percent throughout the 
appeal period.  

2.  The Veteran has erectile dysfunction secondary to his 
service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria are met for a 60 percent rating, but no 
higher, for cardiomyopathy with arteriosclerotic heart 
disease, prior to January 31, 2008.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, and 
4.104, Code 7005 (2008).  

2.  The criteria are not met for a rating greater than 60 
percent for cardiomyopathy with arteriosclerotic heart 
disease, beginning January 31, 2008.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, and 
4.104, Code 7005 (2008).  

3.  A separate compensable rating for erectile dysfunction, 
or impotence, in addition to special monthly compensation for 
such disability, is not warranted.  38 U.S.C.A. §§ 1114(k), 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.350, 4.14, and 4.115(b), Note preceding Code 7500 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

A.  Heart disability

Service connection has been established for cardiomyopathy 
with arteriosclerotic heart disease, status post-coronary 
artery bypass graft and myocardial infarction.  A 30 percent 
rating was assigned, beginning in February 2001.  The 
Veteran's heart disability is rated under 38 C.F.R. § 4.104, 
Code 7005.  Code 7005 provides that a 30 percent evaluation 
is warranted where a workload of greater than 5 METs, but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year; or where a 
workload of greater than 3 METs, but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

A rating decision in April 2001 established service 
connection for the Veteran's cardiac disability and assigned 
an initial 100 percent rating, which was reduced to 30 
percent, effective February 1, 2001.  A rating decision in 
October 2002 denied an increased rating for the disability.  
A March 2007 rating decision again denied an increased 
rating, but a rating decision in April 2008 increased the 
rating to 60 percent, effective January 31, 2008.  

A VA compensation examination was conducted in October 2002.  
Although that examination was conducted in conjunction with a 
prior claim, it is instructive with regard to the current 
claim, as well.  It was noted that the Veteran had been 
hospitalized in July 2002 for treatment of an episode of 
congestive heart failure.  Following hospital discharge, he 
had been able to work, and was not dyspneic, except on 
exertion.  He had had no chest pain or ankle edema.  The 
examiner estimated the Veteran's METs as greater than 7, but 
less than 10.  The summary of the private hospitalization in 
July 2002 stated that the Veteran's left ventricular ejection 
fraction was demonstrated to be 45-50 percent, with severe 
hypokinesis of the posterior and inferior walls, as well as 
the apical portion of the septum.  There was also Doppler 
evidence of decreased left ventricular compliance.  

On VA compensation examination in February 2007, it was noted 
that the Veteran had lost approximately 40 pounds since 2002 
and had an active job in shipping and receiving.  He denied 
having any current chest or arm pain, either at rest or with 
activity.  He had no shortness of breath and was able to 
climb stairs adequately.  The physical examination was 
essentially normal, except for a mild cardiac murmur.  The 
examiner commented that the Veteran's cardiac disability had 
a mild effect on his activities of daily living and 
occupation.  He estimated the Veteran's METs workload as 
between 7 and 10.  

The Veteran underwent an echocardiogram at a VA facility on 
January 31, 2008.  That examination yielded data that 
included an estimated left ventricular ejection fraction of 
50 percent.  He was seen by a cardiologist the next week.  
The physician noted that the Veteran had been physically 
active since he was last seen in February 2007.  He continued 
to work at a full-time job that required a fair amount of 
physical exertion.  The Veteran was able to do yard and 
garden work in the summer, as well as some snow shoveling in 
the winter.  Reportedly, none of those activities produced 
any significant symptoms.  The Veteran denied having any 
chest pain, orthopnea, or paroxysmal nocturnal dyspnea, and 
was not aware of any palpitations.  He had no lightheadedness 
or syncope.  He denied having any dyspnea on exertion or 
wheezing, and there were no symptoms of a transient ischemic 
attack.  The examiner noted the 50 percent ejection fraction 
found on echocardiography and commented that the Veteran 
continued to be asymptomatic.  

Another VA compensation examination was conducted in April 
2008.  The Veteran denied having any pertinent symptoms, 
except for dyspnea on severe exertion.  The examination 
remained essentially normal, except for the previously 
recorded cardiac murmur.  The examiner again estimated the 
Veteran's METs as between 7 and 10, without shortness of 
breath, and noted the 50 percent ejection fraction.  

The medical evidence clearly shows that the Veteran has been 
essentially asymptomatic from a cardiac standpoint throughout 
the appeal period.  Further, several examiners have estimated 
the Veteran's ability to perform physical activity as between 
7 and 10 METs; no examiner since 2002 has estimated his 
ability at less than 7 METs.  Such subjective and objective 
manifestations would, by themselves, warrant no more than a 
10 percent rating under Code 7005.  

However, the record also shows that two echocardiographic 
evaluations, in July 2002 and January 2008, both demonstrated 
a left ventricular ejection fraction of 50 percent, or 
slightly less; there is no medical evidence indicating a 
higher ejection fraction.  That finding is among the criteria 
for a 60 percent rating, and, indeed, was the basis for the 
increased rating assigned by the April 2008 rating decision.  
Further, Code 7005 uses the disjunctive conjunction "or" in 
listing the alternate criteria for a 60 percent rating.  
Thus, because the medical evidence shows that the Veteran's 
cardiac disability has produced left ventricular dysfunction 
with an ejection fraction of 50 percent since 2002, the 
criteria are met for a 60 percent rating for the disability 
throughout the current appeal period.  

Moreover, in the absence of significant symptoms, evidence of 
chronic congestive heart failure, a workload of 3 METs or 
less, or an ejection fraction of less than 30 percent, a 100 
percent rating - the only higher rating available - is not 
warranted.  

In reaching this decision, the Board has considered 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, the record does not 
reflect that the Veteran's service-connected cardiomyopathy 
with arteriosclerotic heart disease has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated any periods of 
hospitalization since 2002, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In the absence 
of such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

In summary, the Board concludes that the criteria are met for 
a 60 percent rating prior to January 31, 2008, and that no 
higher rating is warranted at any time during the appeal 
period.  

B.  Impotence

The veteran is receiving special monthly compensation for 
impotence (as loss of use of a creative organ) under 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a).  The RO has 
assigned a separate noncompensable rating for impotence by 
analogy to Code 7522 (for penile deformity).  Code 7522 
provides a 20 percent rating for penile deformity with loss 
of erectile power.  38 C.F.R. § 4.115b.  This analogy is 
inappropriate, as the veteran does not have service connected 
penile deformity, and as his impotence is not due to penile 
deformity.  In fact, examination has shown his penis to be 
normal.  See VA genitourinary examination of January 2005.  

The diabetes and heart disease to which the veteran's 
impotence is secondary are separately rated, and what he 
seeks is a separate compensable rating for impotence by 
itself, in addition to the special monthly compensation which 
has been awarded.  The rating schedule does not provide for 
such a rating in addition to the special monthly 
compensation.  In fact, that would constitute pyramiding, 
which is prohibited under 38 C.F.R. § 4.14.  

In conclusion the veteran seeks a benefit which is not 
available under the law, and the claim lacks legal merit.  
Hence, it must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

It is notable that the March 2007 rating decision that is the 
subject of this appeal did not arise from a claim for 
increase.  Rather, it was the result of a routinely scheduled 
VA examination conducted in February 2007.  See February 2005 
rating decision listing a "future exam date" in January 
2007.  Nonetheless, the Board notes that, in July 2008, the 
RO specifically provided the Veteran with the information and 
evidence needed to support a higher disability evaluation as 
required by Vazquez-Flores, followed by the subsequent 
adjudication in the August 2008 supplemental statement of the 
case.  Also, in February 2008 and July 2008 letters, the 
agency of original jurisdiction (AOJ) informed the appellant 
of what evidence was required to substantiate a higher rating 
for the service-connected disabilities, and of his and VA's 
respective duties for obtaining evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in March 2007.  
Nonetheless, the veteran was not prejudiced by the timing of 
the section 5103(a) notice that he received, as the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his appeal for higher ratings for 
the disabilities at issue and to respond to VA notices.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appeal.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded two VA compensation examinations, 
and VA treatment records covering the entire period of the 
appeal have been received.  No further development action is 
necessary.  


ORDER

A 60 percent rating is allowed for cardiomyopathy with 
arteriosclerotic heart disease, prior to January 31, 2008, 
subject to the law and regulations governing the award of 
monetary benefits.  

A rating greater than 60 percent for cardiomyopathy with 
arteriosclerotic heart disease, beginning January 31, 2008, 
is denied.  

A compensable rating for erectile dysfunction is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


